DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendment filed on August 31, 2020 has been received. Claims 15-32 are currently pending.
Response to Arguments
Applicant’s arguments filed on August 31, 2020 have been considered but are moot in view of the new ground(s) of rejection below.
Note: Because the new grounds of rejection are based on previously presented claim limitations and the rejections were not previously applied, this Office Action is considered a second Non-Final Rejection.
Claim Objections
Claims 17-22, 24, 26, 27, and 30-32 are objected to because of the following informalities:  
“said first annular” (claim 17) should read “said first annular element”
“proximate opposite first flexible panel first and second sides” (claim 18) should read “proximate opposite first and second sides of the first flexible panel,” to enhance clarity
“disposed in said conduit” (claim 19) should read “is
“said compartment opening” (claims 20-22) should read “said at least one opening of said compartment,” to maintain proper antecedent basis and to enhance clarity of the claims
“occurs at one of a compartment top, a compartment bottom, a compartment first side, and a compartment second side” (claim 20) should read “is located at one of a compartment top, a compartment bottom, a compartment first side, and a compartment second side of said compartment,” to enhance clarity
“occurs at two/three of…” (claims 21-22) should read “is located at two/three of…”
“said flexible panel bottom” (claim 24) should read “said first flexible panel bottom”
“or combinations thereof” (claims 26-27) should read “and combinations thereof”
“further comprising selecting said length of material comprising said first annular element, said second annular element, and said third annular element from the group consisting of…” (claim 26) should read “further comprising selecting a material for forming said first annular element, said second annular element, and said third annular element from the group consisting of…” to enhance clarity
“further comprising selecting said first flexible panel and said second flexible panel comprising a material from the group consisting of…” (claim 27) should read “further comprising selecting a material for forming said first flexible panel and said second flexible panel from the group consisting of
“wherein a third annular element coupled to said first flexible panel” (claim 30) should read “further comprising coupling a third annual element to said first flexible panel,” to enhance clarity 
“or combination thereof” (claims 31-32) should read “and combinations thereof”
“further comprising selecting a material comprising said first flexible panel and said second flexible panel from the group consisting of” (claim 32) should read “further comprising selecting a material for forming said first flexible panel and said second flexible panel from the group consisting of,” to enhance clarity
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15 and 29 recite the limitation “a side of a hand between a medial side and a lateral side.” The limitation is indefinite, as it is unclear what “a side” refers to and how it is distinct from the recited medial and lateral sides. It is also unclear whether the medial and lateral sides refer to medial and lateral sides of the flexible panel, or medial and lateral sides of the dorsal side of a hand between a medial side and a lateral side of the hand.”
Claim 17 recites the limitation “medially coupling said first annular [element] to and extending outward of a first flexible panel top.” The limitation is indefinite, as it is unclear what Applicant intends for “medially coupling” to mean in this claim. It is noted that “medial” usually refers to an element that is located or extending toward the median axis of the body (see, for example, “medial side” as used in claim 15). However, “medial” can also mean “situated in the middle.” The illustrated first annular element appears to be attached along substantially the entire width of the first flexible panel (see, for example, Figs. 1-4), which does not appear to be consistent with either interpretation of “medial.” For purposes of examination, the Examiner will interpret the limitation as follows: “coupling said first annular [element] to and extending outward of a first flexible panel top.”
Claim 18 recites the limitation “said first panel bottom.” There is insufficient antecedent basis for this limitation in the claims. For purposes of examination, the Examiner will interpret the limitation as follows: “a first flexible panel bottom of said first flexible panel.”
Claim 19 recites the limitation “further comprising disposing a conduit having a length disposed between a conduit first end and a conduit second end on said first flexible panel opposite said second annular element defining a conduit passage.” The limitation is indefinite, as it is unclear whether Applicant is reciting the conduit as a separate structure, or merely a substructure of the first flexible panel. The Examiner notes that pages 6-7 of the specification and Figs. 14, 15, and 18 appear to describe/depict wherein the conduit (38) is merely a passageway formed within the bottom portion of the first flexible panel (2), for receiving the first annular element (4), and is not a separate structure, or a separate tube or pipe as the word forming a conduit having a length disposed between a conduit first end and a conduit second end within said first flexible panel opposite said second annular element, the conduit defining a conduit passage.”
Claim 19 also recites the limitation “said second first element.” There is insufficient antecedent basis for this limitation in the claims. It is also unclear which element is the recited second first element (which is contradictory). For purposes of examination, the Examiner will interpret the limitation as follows: “said first annular element.”
Claims 26, 27, 31, and 32 recite the trademark/trade name “LYCRA.” Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name is used to identify/describe the generic material spandex and, accordingly, the identification/description is indefinite. For purposes of examination, the Examiner will interpret the limitation as follows: “spandex.”
Dependent claims are rejected at least for depending from rejected claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 15-25 and 28-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Patent No. 10,085,496. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of US Patent No. 10,085,496 anticipate each and every limitation of claims 15-25 and 28-30 of the pending application.
Claims 26, 27, 31, and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,085,496, in view of Ogean (US Patent No. 5,924,136).
Claims 1-20 of U.S. Patent No. 10,085,496 anticipate each and every limitation of claims 26, 27, 31, and 32 of the pending application, except for selecting a material for said first and second panels from the group consisting of polyester, LYCRA, nylon, spandex, rayon, cotton, wool, linen, vinyl, and combinations thereof, and selecting a material for said first, second, and third annular elements from the group consisting of polyester, LYCRA, nylon, spandex, rayon, cotton, wool, linen, vinyl, and combinations thereof.
However, Ogean teaches a compartmentalized hand-worn storage device (10) comprising first and second flexible pocket panels (inner and outer panels of 18) made of materials such as spandex, cotton, or nylon (see column 3, lines 43-53), so as to allow the hand-worn storage device to flex and stretch in use and to conform to the shape of an object placed within the interior storage space of the pocket (see column 3, lines 43-53).
Based on Ogean’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the first and second 
Ogean further teaches wherein the compartmentalized hand-worn storage device comprises a first annular element (104) configured to worn around a wrist of the wearer, and second and third annular elements (102) configured to be worn around first and second fingers of the wearer (see Fig. 10; column 3, lines 8-32; and column 4, lines 22-29). Ogean fails to explicitly teach the materials used to form the annular elements.
However, as discussed above, Ogean teaches wherein the majority of the compartmentalized hand-worn storage device is made of materials such as spandex, cotton, or nylon (see column 3, lines 43-53), so as to allow the hand-worn storage device to flex and stretch in use and to conform to the shape of an object placed within the interior storage space of the pocket (see column 3, lines 43-53).
Therefore, based on Ogean’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the first, second, and third annular elements of claims 1-20 of U.S. Patent No. 10,085,496 to also be made from the same material(s) as the first and second flexible panels (e.g., spandex, cotton, or nylon), as doing so would simply the manufacturing/sourcing process and would also allow the annular elements to flex and stretch in use, for wearer comfort. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-18, as best as can be understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogean (US Patent No. 5,924,136).
Regarding claim 15, Ogean discloses a method of making a compartmentalized hand warmer (100, see Fig. 10), comprising:
extending a first flexible panel (inner panel of pocket panel 108, see Fig. 10; column 3, lines 8-42; and column 4, lines 22-27; note that pocket panel 108, which corresponds to pocket panel 18 in the first embodiment 10 of Figs. 1-2, is made of 2 layers of material to form the pocket) to a peripheral edge (periphery of 108, see Figs. 108) defining a first flexible panel area (area defined by pocket panel 108) configured to at least partially extend across a side of a hand between a medial side and a lateral side and between a wrist and a base of fingers (see Figs. 1-2);
joining a second flexible panel (outer panel of pocket panel 108, see Fig. 10; column 3, lines 8-42; and column 4, lines 22-27) in face contacting relation to said first flexible panel to define a compartment (108) having at least one opening (106) to access an interior space (interior storage space within 108) adapted to receive a warming element (see Fig. 10 and column 3, line 
coupling a first annular element (104) to said first flexible panel, said first annular element defining a first aperture (aperture defined by 104) configured to allow said hand to pass through said first aperture to locate said first annular element about said wrist of said hand (see at least Fig. 10; column 3, lines 8-20; and column 4, lines 22-50); and
coupling a second annular element (first 102 configured to be worn around the wearer’s index finger, see Fig. 10) to said first flexible panel in opposed relation to said first annular element, said second annular element defining a second aperture (aperture defined by 102) configured to allow a first finger of said hand to pass through said second aperture to locate said second annular element about said finger of said hand (see at least Fig. 10 and column 4, lines 22-50), said first annular element disposable about said wrist and said second annular element disposable about said first finger to secure said compartment adjacent said side of said hand (see at least Fig. 10; column 3, lines 8-20; and column 4, lines 22-50).
Regarding the limitation “a compartmentalized hand warmer” and “an interior space adapted to receive a warming element,” as discussed above, claim 15 does not positively include a step of providing or storing a warming element, nor does claim 15 positively require the structure of the warming element. Ogean discloses the method of making a compartmentalized hand storage device inasmuch as claimed above, and also discloses wherein the hand storage device includes an interior space capable of receiving a warming element. As the step of providing or storing the warming element is not positively claimed, Ogean meets the currently 

Regarding claim 16, Ogean further discloses coupling a third annular element (second 102 configured to be worn around the wearer’s ring finger, see Fig. 10) to said first flexible panel (inner panel of pocket panel 108), adjacent said second annular element (first 102 configured to be worn around the wearer’s index finger, see Fig. 10), said third annular element defining a third aperture (aperture defined by 102) configured to allow a second finger of said hand to pass through said third aperture to locate said third annular element about said second finger of said hand (see at least Fig. 10 and column 4, lines 22-50), said first annular element disposable about said wrist and said second annular element and said third annular element disposable about said first finger and said second finger respectively to secure said compartment adjacent said side of said hand  (see at least Fig. 10; column 3, lines 8-20; and column 4, lines 22-50).

Regarding claim 17, Ogean further discloses medially coupling said first annular element (104) to and extending outward of a first flexible panel top (top edge of inner panel of pocket panel 108, to which first annular element 104 is sewn; see Fig. 10 and column 3, lines 8-20).

Regarding claim 18, Ogean further discloses coupling said second annular element and said third annular element (first and second finger loops 102) to and extending outward of said first panel bottom (bottom edge of inner panel of pocket panel 108 adjacent finger loops 102, to which the finger loops 102 are sewn; see Fig. 10 and column 3, lines 8-20) proximate opposite first flexible panel first and second sides (medial and lateral sides of the first flexible panel; see Fig. 10 and column 3, lines 8-20).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-18, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Abrahamson (US Patent No. 1,719,641).
Regarding claim 15, Abrahamson discloses a method of making a compartmentalized hand warmer (see Figs. 1-6), comprising:
extending a first flexible panel (1) to a peripheral edge (periphery of 1) defining a first flexible panel area (area defined by panel 1, see at least Figs. 1 and 3);

coupling a first annular element (9, which is annular when fastened around the wearer’s wrist as seen in Fig. 1) to said first flexible panel (see Figs. 1-6 and page 1, lines 71-89), said first annular element defining a first aperture (aperture formed by 9) configured to allow said hand to pass through said first aperture to locate said first annular element about said wrist of said hand (see Fig. 1 and page 1, lines 71-89); and
coupling a second annular element (at least one of finger loops 14) to said first flexible panel in opposed relation to said first annular element, said second annular element defining a second aperture (aperture formed by loop 14) configured to allow a first finger of said hand to pass through said second aperture to locate said second annular element about said finger of said hand, said first annular element disposable about said wrist and said second annular element disposable about said first finger to secure said compartment adjacent said side of said hand (see Figs. 1 and 3 and page 1, lines 55-89).
Abrahamson further discloses wherein the first flexible panel area is configured to at least partially extend across a side of a hand (back side of the hand) and covers an area of the hand between a medial side and a lateral side and between a wrist and a base of fingers but fails to disclose wherein the extent of the first flexible panel area is between said medial and lateral sides and between said wrist and base of the fingers. Instead, Abrahamson appears to depict wherein 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Abrahamson’s first flexible panel area to be smaller, such that the first flexible panel area would only extend between said medial and lateral sides and between said wrist and base of the fingers, so as to make the device more portable, less bulky, or more suitable for smaller users. A change in size or proportion is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04 (IV)(A).
Abrahamson also fails to explicitly disclose wherein the second panel (4) is made of a flexible material. Abrahamson is silent as the exact material used to form the second panel.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have made Abrahamson’s second panel from the same material as the first panel (i.e., leather, which is flexible, see page 1, lines 55-70), as doing so would simply the manufacturing/sourcing process and also increase wearer comfort by allowing both the first and second flexible panels to at least somewhat conform to the wearer’s hand in use.
Regarding the limitation “a compartmentalized hand warmer” and “an interior space adapted to receive a warming element,” as discussed above, claim 15 does not positively include a step of providing or storing a warming element, nor does claim 15 positively require the structure of the warming element. Abrahamson discloses the method of making a compartmentalized hand storage device inasmuch as claimed above, and also discloses wherein the hand storage device includes an interior space capable of receiving a warming element. As 

Regarding claim 16, Abrahamson further discloses coupling a third annular element (a second one of finger loops 14) to said first flexible panel (1), adjacent said second annular element (first one of finger loops 14), said third annular element defining a third aperture (aperture formed by loop 14) configured to allow a second finger of said hand to pass through said third aperture to locate said third annular element about said second finger of said hand, said first annular element disposable about said wrist and said second annular element and said third annular element disposable about said first finger and said second finger respectively to secure said compartment adjacent said side of said hand (see Figs. 1 and 3 and page 1, lines 55-89).

Regarding claim 17, Abrahamson further discloses medially coupling said first annular element (9) to and extending outward of a first flexible panel top (top edge of 1 adjacent wrist strap 9, see Figs. 1-3).

Regarding claim 18, Abrahamson further discloses coupling said second annular element and said third annular element (two of plurality of finger loops 14) to and extending outward of said first panel bottom (bottom edge of 1 adjacent finger loops 14) proximate opposite first flexible panel first and second sides (respective sides of first flexible panel 1 interfacing with the two finger loops 14, see Figs. 1 and 3 and page 1, lines 55-89).

Claims 19-22, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Ogean, as applied to claim 18 above, in view of Baranauskas (US Patent No. 6,374,416).
Regarding claim 19, Ogean discloses the limitations of claim 18, as discussed above, but fails to further disclose disposing a conduit having a length disposed between a conduit first end and a conduit second end on said first flexible panel opposite said second annular element defining a conduit passage, wherein said second first element (interpreted to be the first annular element, see rejection under 35 USC 112 above) is disposed in said conduit between said conduit first end and said conduit second end. Instead, Ogean depicts/discloses wherein the first annular element (104) is directly attached to the bottom of the first flexible panel (see Fig. 10 and column 3, lines 8-42).
However, Baranauskas teaches a method of making a hand-worn device (8), comprising providing a first flexible panel (24) configured to be worn on a back of a wearer’s hand (see Figs. 1-5 and column 2, line 66 – column 3, line 25), providing a first annular element (18) configured to fasten the device to the wearer’s hand (see Figs. 1-5 and column 3, lines 8-25), and disposing a conduit (28) having a length disposed between a conduit first end (12) and a conduit second end (14, see Figs. 1 and 3 and column 3, lines 52-62) on said first flexible panel opposite finger engaging portions (34a-34c) of the device (see Fig. 1), said conduit defining a conduit passage (interior “tunnel” formed by the conduit, see Fig. 1 and column 3, lines 8-64), wherein said the first annular element disposed in said conduit between said conduit first end and said conduit second end (see Figs. 1, 3, and 3a, and column 3, lines 8-64), as doing so would allow the first annular element to be easily readjusted, re-secured, or removed from the first flexible panel when needed (see column 2, lines 18-33).


Regarding claim 20, the modified method of Ogean (i.e., Ogean in view of Baranauskas) is further disclosed wherein said compartment opening (106 of Ogean) occurs at any one or more of a compartment top, a compartment bottom, a compartment first side, and a compartment second side (see Fig. 10 of Ogean, opening 106 is located at a first side of the compartment 108).

Regarding claim 21, Ogean and Baranauskas together teach the limitations of claim 20, as discussed above. Ogean fails to further disclose in the present embodiment wherein said compartment opening occurs at two of said compartment top, said compartment bottom, said compartment first side, and said compartment second side. Instead, Ogean teaches a singular opening (106) at a first side of the compartment (108, see Fig. 10).
However, Ogean teaches at least one alternate embodiment (see Fig. 6) having a compartment opening that is located along at least two of said compartment top, said 
Therefore, based on Ogean’s own teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Ogean’s compartment opening to be located along at least two of said compartment top, said compartment bottom, said compartment first side, and said compartment second side; as doing so would provide a larger compartment opening to more easily access the contents of the compartment storage space.

Regrading claim 22, the modified method of Ogean (i.e., Ogean in view of Baranauskas) is further disclosed wherein said compartment opening (opening of compartment 46 of Ogean, see Fig. 6 of Ogean) occurs at three of said compartment top, said compartment bottom, said compartment first side, and said compartment second side (see Fig. 6 and column 3, line 66 – column 4, line 8 of Ogean, the opening of compartment 46 is located along the compartment top 52, the compartment first side 54, and the compartment second side 56).

Claims 23-27, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Ogean and Baranauskas, as applied to claim 22 above, in view of Harris (US PG Pub 2014/0213420).


Regarding claim 23, Ogean and Baranauskas together teach the limitations of claim 22, as discussed above. Ogean further discloses wherein the second annular element (102) is proximately coupled to said first flexible panel bottom (bottom of inner panel of 108 proximate finger loops 102, see Fig. 10) but fails to explicitly disclose wherein said second annular element comprises a length of material disposed between a first end and a second end, said first end and said second end proximately coupled to said flexible panel bottom. Ogean appears to depict the annular elements (102) as continuous loops (see Fig. 10). 
However, Harris teaches a hand-worn device (11) comprising a first flexible panel (11) and at least one annular elements (15) attached to the first flexible panel bottom (12) and adapted to engage a wearer’s finger (see Fig. 8 and paragraphs 0017-0019), wherein the at least one annular element comprises a length of material disposed between a first end and a second end, said first end and said second end proximately coupled to said flexible panel bottom (see Fig. 8 and paragraph 0019). It is noted that constructing the annular element from a length of material disposed between a first end and a second end would allow it to be more easily and economically produced from a flat sheet of material (instead of providing the annular elements as continuous loops).
Therefore, based on Harris’ teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Ogean’s finger loops to each comprise a length of material disposed between a first end and a second end, said first end and said second end proximately coupled to said flexible panel bottom; as constructing the annular elements from length of material disposed between a first end and a second end 

Regarding claim 24, the modified method of Ogean (i.e., Ogean in view of Baranauskas and Harris) is further disclosed wherein said third annular element (second finger loop 102 of Ogean as modified above) comprises a length of material disposed between a first end and a second end, said first end and said second end proximately coupled to said flexible panel bottom (see Fig. 8 and paragraph 0019 of Harris and rejection of claim 23 above).

Regarding claim 25, the modified method of Ogean (i.e., Ogean in view of Baranauskas and Harris) is further disclosed to comprise configuring said first annular element (104 of Ogean) as a loop of material (see at least Fig. 10; column 3, lines 8-20; and column 4, lines 8-28 of Ogean).

Regarding claim 26, Ogean, Baranauskas, and Harris teach the limitations of claim 25, as discussed above, but fail to further teach selecting said length of material comprising said first annular element, said second annular element, and said third annular element from the group consisting of polyester, LYCRA, nylon, spandex, rayon, cotton, wool, linen, vinyl, or combinations thereof. Ogean and Harris are silent as to the exact material used for the annular elements.
However, Ogean further discloses wherein the majority of the compartmentalized hand warmer is made of materials such as spandex, cotton, or nylon (see column 3, lines 43-53), so as to allow the hand warmer to flex and stretch in use and to conform to the shape of an object 
Based on Ogean’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have also made Ogean’s annular elements from the same materials (e.g., spandex, cotton, or nylon), as doing so would simply the manufacturing/sourcing process and would also allow the annular elements to flex and stretch in use, for wearer comfort. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.

Regarding claim 27, the modified method of Ogean (i.e., Ogean in view of Baranauskas and Harris) is further disclosed to comprise selecting said first flexible panel and said second flexible panel (inner and outer panels of pocket panel 108 of Ogean, which corresponds to pocket panel 10 of Ogean in the embodiment of Figs. 1-2) comprising a material from the group consisting of: polyester, LYCRA, nylon, spandex, rayon, cotton, wool, linen, vinyl, or combinations thereof (see column 3, lines 43-54 of Ogean).

Claim 28, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Ogean, Baranauskas, and Harris, as applied to claim 27 above, in view of Eisendrath (US Patent No. 1,970,081).
Regarding claim 28, Ogean, Baranauskas, and Harris teach the limitations of claim 27, as discussed above. Ogean further discloses wherein the interior space of the compartment is configured to receive small items such as money, credit cards, identification, keys, jewelry, makeup, or other small devices (see column 1, lines 5-16 and item 26 in related Fig. 1), but fails 
However, Eisendrath discloses a method of using a compartmentalized hand warmer (see Figs. 1-3), comprising a compartmentalized hand warmer (10) having first and second panels (12, 13) that defines an interior space (pocket space between 12 and 13, see Fig. 2) adapted to receive a small warming element (18) and at least one opening (16) to access the interior space (see Figs. 1-3 and page 1, lines 33-103); wherein the method further includes receiving a warming element (19) in said interior space of said compartment (see Figs. 1-3 and page 1, lines 47-62); so as to provide a hand-worn device that allows the wearer’s hand to be easily and renewably warmed in cold weather conditions (see page 1, lines 1-20 and 63-103).
	Therefore, based on Eisendrath’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Ogean’s small item to be a small warming element, such that Ogean’s method would further include receiving a warming element in said interior space of said compartment; as Ogean’s device and interior space are already configured to receive small items, and doing so would provide a hand-worn device that allows the wearer’s hand to be easily and renewably warmed in cold weather conditions.

Claims 29-32, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Ogean, in view of Eisendrath.
Regarding claim 29, Ogean discloses a method of making a compartmentalized hand warmer (100, see Fig. 10), comprising:
obtaining a compartmentalized hand warmer (100), comprising:

a second flexible panel (outer panel of pocket panel 108, see Fig. 10; column 3, lines 8-42; and column 4, lines 22-27) joined in face contacting relation to said first flexible panel to define a compartment (108) having at least one opening (106) to access an interior space (interior storage space within 108) adapted to receive a warming element (see Fig. 10 and column 3, line 8 - column 4, line 50; note that the interior storage space of compartment 108 defines a storage volume that is capable of receiving, and therefore “adapted to receive,” a warming element);
a first annular element (104) coupled to said first flexible panel, said first annular element defining a first aperture (aperture defined by 104) configured to allow said hand to pass through said first aperture to locate said first annular element about said wrist of said hand (see at least Fig. 10; column 3, lines 8-20; and column 4, lines 22-50); and
a second annular element (first 102 configured to be worn around the wearer’s index finger, see Fig. 10) coupled to said first flexible panel in opposed relation to said first annular element, said second annular element defining a second aperture (aperture defined by 102) configured to allow a first finger of said hand to pass through said second aperture to locate said second annular element about said finger of said hand (see at least 
disposing said first annular element about said wrist of said hand (see at least Fig. 10; column 3, lines 8-20; and column 4, lines 22-50); and
disposing said second annular element about said first finger of said hand (see at least Fig. 10; column 3, lines 8-20; and column 4, lines 22-50)/
	Ogean further discloses wherein the interior space of the compartment is configured to receive small items such as money, credit cards, identification, keys, jewelry, makeup, or other small devices (see column 1, lines 5-16 and item 26 in related Fig. 1), but fails to specify wherein the small item is a warming element, such that the method further includes the steps of 
obtaining a warming element; and insertingly engaging said warming element in said interior space of said compartment.
	However, Eisendrath discloses a method of using a compartmentalized hand warmer (see Figs. 1-3), comprising a compartmentalized hand warmer (10) having first and second panels (12, 13) that defines an interior space (pocket space between 12 and 13, see Fig. 2) adapted to receive a small warming element (18) and at least one opening (16) to access the interior space (see Figs. 1-3 and page 1, lines 33-103); wherein the method further includes the steps of obtaining the warming element (19); and insertingly engaging said warming element in said interior space of said compartment (see Figs. 1-3 and page 1, lines 47-62); so as to provide a hand-worn device that allows the wearer’s hand to be easily and renewably warmed in cold weather conditions (see page 1, lines 1-20 and 63-103).


Regarding claim 30, the modified method of Ogean (i.e., Ogean in view of Eisendrath) is further disclosed to comprise a third annular element (second 102 of Ogean configured to be worn around the wearer’s ring finger, see Fig. 10 of Ogean) coupled to said first flexible panel (inner panel of pocket panel 108 of Ogean), adjacent said second annular element (first 102 configured to be worn around the wearer’s index finger, see Fig. 10 of Ogean), said third annular element defining a third aperture (aperture defined by 102) configured to allow a second finger of said hand to pass through said third aperture to locate said third annular element about said second finger of said hand (see at least Fig. 10 and column 4, lines 22-50 of Ogean), said first annular element disposable about said wrist and said second annular element and said third annular element disposable about said first finger and said second finger respectively to secure said compartment adjacent said side of said hand, further comprising disposing said third annular element about said second finger of said hand (see at least Fig. 10; column 3, lines 8-20; and column 4, lines 22-50 of Ogean).

Regarding claim 31, Ogean and Eisendrath together teach the limitations of claim 30, as 
However, Ogean further discloses wherein the majority of the compartmentalized hand warmer is made of materials such as spandex, cotton, or nylon (see column 3, lines 43-53), so as to allow the hand warmer to flex and stretch in use and to conform to the shape of an object placed within the interior space (see column 3, lines 43-53).
Based on Ogean’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have also made Ogean’s annular elements from the same materials (e.g., spandex, cotton, or nylon), as doing so would simply the manufacturing/sourcing process and would also allow the annular elements to flex and stretch in use, for wearer comfort. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.

Regarding claim 32, the modified method of Ogean (i.e., Ogean in view of Eisendrath) is further disclosed to comprise selecting a material comprising said first flexible panel and said second flexible panel (inner and outer panels of pocket panel 108 of Ogean, which corresponds to pocket panel 10 in the first embodiment of Ogean) from the group consisting of: polyester, LYCRA, nylon, spandex, rayon, cotton, wool, linen, vinyl, or combination thereof (see column 3, lines 43-53 of Ogean).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, Johnson et al. (herein Johnson)(US PG Pub 2011/0072552) teaches a glove having a storage pocket formed on the back of the glove; and Pratt (US Patent No. 4,809,366) teaches a hand pad comprising a plurality of finger loops to secure the hand pad to the wearer’s hand.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/JOCELYN BRAVO/Primary Examiner, Art Unit 3732